- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling Exhibit 32.1 CERTIFICATION OF CEO AND CFO PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Form 10-Q of Compound Natural Foods, Inc., a company duly formed under the laws of Nevada (the "Company"), for the quarter ended March 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), Joey Canyon, President (Chief Executive Officer) and Interim Chief Financial Officer (Principal Accounting Officer) of the Company, hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of his knowledge, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. May 20, 2009 /s/ Joey Canyon Joey Canyon President and Principal Financial Officer This certification accompanies this Report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended. A signed original of this written statement required by Section 906 has been provided to Compound Natural Foods, Inc. and will be retained by Compound Natural Foods, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. 1
